DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. With respect to applicant’s comments with respect to the newly added limitation, the examiner would like to point below to the examiner’s interpretation of Chao Hu et al. reference and how the reference reads, as a combination, on the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to Won Suk You failing to teach arbitrarily arrangement of the landmarks, the examiner respectfully disagrees.  The term “arbitrarily” reads subjectively, and without clear limits as to what applicant considers as “arbitrarily”, the landmarks of Won Suk You appear to be arbitrarily arranged.
Lastly, Chao Hu is being relied upon for modify the landmarks to include the specific frequency control and the disclosed mathematical manipulation of sensed vectors, not how the landmarks are set. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. (7,425,829) in view of Won Suk You et al. (Localization Using Magnetic Patterns for Autonomous Mobile Robot), further in view of Chao Hu et al. (A Novel Positioning and Orientation System Based on Three-Axis Magnetic Coils).

	With respect to claim 4, Zeller et al. teaches in Fig. 1 a localization system using a magnetic field for localizing a movable carrier (602, such as a drillhead), the localization system comprising: at least one set of three magnetic landmarks (Magnets 1-3, Fig. 37) arbitrarily (as two magnets are on the surface and one is below the surface) disposed in a three-dimensional space (X-Y-Z, as seen in Fig. 37) on a moving path (a path of a drillhead) of the movable carrier (602 so to located the drillhead along it’s movement path), wherein any two of the three magnetic landmarks have different magnetic directions (as depicted in Fig. 37 and the S and N poles), the magnetic directions (defined by the S-N poles in Fig. 37) of any of the three magnetic landmarks (Magnets 1-3) in each set are not orthogonal (as seen in Fig. 37) and a sum of magnetic vectors (Col. 37 lines 51-62) of any two of the three magnetic landmarks (Magnets 1-3) 
	Zeller et al. remains silent regarding at least two sets of the three magnetic landmarks are set on a moving path of the movable carrier having different fixed frequencies, and wherein when the movable carrier moves from a first magnetic field to a second magnetic field, other three magnetic landmarks with the largest energy are selected in the second magnetic field form from the at least two sets of three magnetic landmarks to extend a localization range, wherein the localization range comprises a plurality of circles each with a radius defined as a set point, and a distance between two set points is set as a maximum value, wherein an attitude vector of the tri-axes magnetic sensor is obtained according to an attitude transformation matrix R of the tri-axes magnetic sensor, which is expressed as R=[B'1 B'2 B’3][B1 B2 B3]-1 and det([B1, B2 B3]≠0 wherein B1, B2, and B3 are tri-axes magnetic vectors of one of the at least two sets of three 1', B2', B3' are three magnetic components on the three axes of the tri- axes magnetic sensor.
	Won Suk You et al. teaches a similar system having at least two sets of the three magnetic landmarks (for example a set being Landmarks 1, 3, and 5 and the second set being Landmarks 2, 4 and 6) are set on a moving path (i.e. a path of a robot) of a movable carrier (robot), and wherein when the movable carrier (robot) moves from a first magnetic field to a second magnetic field (i.e. for example from one landmark to another, depending on its travel path), other three magnetic landmarks with the largest energy are selected in the second magnetic field form from the at least two sets of three magnetic landmarks to extend a localization range (depending on the next landmark in its path other than the one the robot just pasted), wherein the localization range comprises a plurality of circles (Fig. 3) each with a radius (r) defined as a set point (Fig. 4), and a distance (d) between two set points is set as a maximum value (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Zeller et. al to include the different sets of magnetic landmarks as taught by Won Suk You et al. because such a modification aids in detecting the position with respect to a magnetic element to allow better navigation using the strength of the magnetic landmark, thereby improving the position detection of Zeller et al..
Zeller et al. as modified by Won Suk You et al. remains silent regarding the landmarks having different fixed frequencies; wherein an attitude vector of the tri-axes magnetic sensor (i.e. sensing coil) is obtained according to an attitude transformation matrix R of the tri-axes magnetic sensor, which is expressed as R=[B'1 B'2 B’3][B1 B2 B3]-1 and det([B1, B2 B3]≠0 wherein B1, B2, and B3 are tri-axes magnetic vectors of one of the at least two sets of three magnetic landmarks, 1', B2', B3' are three magnetic components on the three axes of the tri- axes magnetic sensor..
Chao Hu et al. teaches a similar system that uses magnetic landmarks with different fixed frequencies (abstract); wherein an attitude vector of the tri-axes magnetic sensor (3-axis sensor coil, Fig. 1) is obtained according to an attitude transformation matrix R (as disclosed in Section III. Positioning and Orientation Method) of the tri-axes magnetic sensor (3-axis sensor coil, Fig. 1), which is expressed as R=[B'1 B'2 B’3][B1 B2 B3]-1 (Equation 23) and det([B1, B2 B3]≠0 (as indirectly taught by equation 23, where 0 raised to the negative 1 would be undefined, rendering equation 23 useless) wherein B1, B2, and B3 are tri-axes magnetic vectors of one magnetic landmark (i.e. magnetic flux created by 3-axis Generating Coils, Fig. 1, and as discussed in Section II, System Mathematic Model, defined by Chau Hu et al. as B’x1, B’y1, B’z1), and B1', B2', B3' are three magnetic components on the three axes of the tri- axes magnetic sensor (defined by Chao Hu et al. as Bx1, By1, Bz1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify system of Zeller et.al such that magnetic landmarks are controlled by adjusting different frequencies of those landmarks and to include the rotation matrix as defined by Chao Hu because Chao Hu teaches such a modification allows for faster and easier position and orientation parameters to be determined (Abstract).
	The method steps of claim 1 are performed during the operation of the rejected structure of claim 4.
	Further, Zeller et al. as modified teaches in Fig. 17 a non-transitory computer readable recording medium (within 326) used for recording a computer program, wherein the computer 

	With respect to claim 5, Zeller et al. teaches in Fig. 17 the localization system wherein the logical operation processing unit (326) further calculates three magnetic components on three axes of a current position of the tri-axes magnetic sensor (322) according to the position information of the tri-axes magnetic sensor (322) in the three-dimensional space and estimates an attitude vector of the tri-axes magnetic sensor (322) in the three-dimensional space according to the tri-axes magnetic vectors (as seen in Fig. 37) of the tri-axes magnetic sensor (322) relative each set (as modified) of three magnetic landmarks (Magnets 1-3).

With respect to claim 6, Zeller et al. teaches in Fig. 1 the localization system wherein the logical operation processing unit (326) comprises a single-chip microprocessor (Fig. 17).

With respect to claim 8, Zeller et al. teaches in Fig. 1 the localization system wherein each of the three magnetic landmarks (Magnets 1-3) comprises an active variable frequency magnetic generating element (as created by the different frequency of rotation for each magnet).

With respect to claims 3 and 9, Zeller et al. teaches in Fig. 1 the localization system wherein the each set (as modified) of three magnetic landmarks (magnets 1-3) in the three-dimensional space are not settled on a same point (as seen in Fig. 37 of Zeller et al.).


s 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. (7,425,829) in view of Won Suk You et al. (Localization Using Magnetic Patterns for Autonomous Mobile Robot), and Chao Hu et al. (A Novel Positioning and Orientation System Based on Three-Axis Magnetic Coils), further in view of Marins et al. (An extended Kalman filter for quaternion-based orientation estimation using MARG sensors

With respect to claims 2 and 7, Zeller et al. as modified teaches in Fig. 1 of Zeller the localization system wherein the logical operation processing unit (326) divides the each set (as modified) of three magnetic landmarks (magnets 1-3) into the three magnetic components on the three axes of the current position of the tri-axes magnetic sensor (322) by a band-pass (Col. 26 lines 48-60) but remains silent regarding analyzes the waveforms and amplitudes of the three magnetic landmarks by an extended Kalman filter with a limit condition of three different fixed frequencies for the three magnetic landmarks to obtain three sets of waveforms and amplitudes used as the three 5magnetic components of the three magnetic landmarks on three axes of the three-dimensional space.
Marins et al. teaches a similar approach that uses analyzes the waveforms and amplitudes of collected data by an extended Kalman filter (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Zeller et al. to include the extended Kalman filter as taught by Marins et al. such that a limit condition of three different fixed frequencies (as modified) for the three magnetic landmarks (magnets 1-3) are set to obtain three sets of waveforms and amplitudes used as the three magnetic components of the three magnetic landmarks on three axes of the 
The method steps of claim 2 are performed during the operation of the rejected structure of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853